Citation Nr: 1132578	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the bilateral upper and lower extremities (claimed as frostbite of the bilateral hands and feet).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee disorder (claimed as bilateral arthritis of the knees), to include as secondary to claimed back and cold injury disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to March 1946.  The Veteran heroically and bravely fought in combat during World War II in the European Theatre.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted issues.  The Veteran timely appealed those issues.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.

In a November 2010 decision, the Board denied service connection for a right eye disorder and granted service connection for posttraumatic stress disorder (PTSD).  Therefore, these issues are no longer in appellate status.  In addition, the Board remanded the issues listed on the title page for additional development.  The case now is before the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in various statements as well as notations in his VA treatment records the Veteran indicated that he sees a private healthcare provider, Dr. Johnson; however, no attempts have been made to obtain any treatment records from that provider.  Accordingly, on remand, the Veteran should be asked to sign authorization for release of such records so that they may be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, in compliance with the Board's November 2010 remand instructions, the Veteran underwent a VA examination of his spine in January 2011.  The VA examiner did not provide an opinion as to whether the Veteran's current lumbar spine disorder was related to the Veteran's heavy lifting during service, as specified in the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Also, in compliance with the Board's November 2010 remand instructions, the Veteran underwent a VA examination of his knees in June 2011.  An addendum to that report indicated that the VA examiner ordered that x-rays of the Veteran's knees be done, but such x-rays were not included with the report nor has the VA examiner rendered an opinion following review of those x-rays.  Thus, it appears that the VA examination report is incomplete, and a remand is necessary to comply with the Board's remand instructions.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board reminds the VA examiners of the lumbar spine and knees that the Veteran's service treatment records have been lost due to fire.  As they are unavailable for review, VA has a heightened duty to explain any explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board gently reminds the VA examiners that merely stating that the service treatment records do not show any treatment for a disability is not a fully adequate rationale for any opinion rendered in this case.

Finally, on remand, VA should obtain any outstanding VA medical records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all outstanding records of evaluation and/or treatment for the Veteran from the Providence VA Medical Center, since May 19, 2011, to include x-rays of the knees taken in conjunction with the June 2011 VA examination.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not already of record.  Specifically request that the Veteran sign authorization for release of records from his primary care physician, Dr. Johnson.  The Veteran should be notified that he may submit this evidence in support of his claim.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, furnish the Veteran's claims file to an appropriate physician (preferably the January 2011 VA examiner, if available) in order to render an addendum to the January 2011 VA examination report.  With respect to each diagnosed back disorder, the VA physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) is the result of disease or injury incurred or aggravated during the Veteran's active duty or (2) was due to some other reason.  In offering this opinion, the physician should discuss the Veteran's contentions that his back disorder is due to repeated heavy lifting of ammunition during military service, and his allegations that such led to the development of his current back disorder.

If the January 2011 VA examiner, or any subsequent physician, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.

The physician/examiner is further instructed to provide a clear rationale for any opinion expressed.  If the examiner opines that the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (i.e., why is the causation unknowable?) must be provided.

4.  After completion of 1 and 2 above, furnish the Veteran's claims file to an appropriate physician (preferably the June 2011 VA examiner, if available) in order to render an addendum to the June 2011 VA examination report.  

The physician should clearly identify all current disorders of the Veteran's right and left knees.  With respect to each diagnosed disorder, the VA physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) is the result of disease or injury incurred or aggravated during the Veteran's active duty or (2) was due to some other reason.  If arthritis is found, the physician should indicate whether it was shown within one year after the Veteran's discharge from service on March 17, 1946.  In offering this opinion, the physician should discuss the Veteran's contentions that his knees buckled and caused him to fall in May 2006 and hit his head.  The physician also should comment on whether any knee disorder is the result of, or has been aggravated beyond the natural progression, by the claimed back or residual cold injury disorders.

If the June 2011 VA examiner, or any subsequent also physician, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the question posed above.

The physician/examiner is further instructed to provide a clear rationale for any opinion expressed.  If the examiner opines that the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (i.e., why is the causation unknowable?) must be provided.

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's remaining claims for service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



